Title: To Thomas Jefferson from Francis Eppes, 30 October 1786
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington October 30th. 1786

You will with this recieve a box containing about a bushel of the cones and seeds of the Virginia Magnola which I wish sincearly may arrive in good order. They are directed to the care of our Friend Fulwar Skipwith who will forward them to you. The Murtle and ceederberries shall be sent as soon as they can be procurd. The ceederberries I have an abundance of on my own plantation. You may herefore be certain of recieving them. As to the Murtle I am not so certain of them as I have already faild two falls which has been the cause of my not sending the Magnola and ceeder berries as I then thought it wou’d be most agreeable to you to forward them all at one time. I must now thank you for you[r] present of chess Men. They are very handsome. I shall endevour to recover what little knowledge I had of the game which for want of practice I have almost forgot. Polly and the rest of the Family are all well and join in their best affections to you & Patsy. I am Dr Sir Your Friend,

Frans. Eppes

